Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 22 recite the limitations a first semiconductor material having a p-type conductivity, the first semiconductor material having a first height, a second semiconductor material having an n-type conductivity, the second semiconductor material having a second height different from the first height, a channel material at least partially between the first semiconductor material and the second semiconductor material, wherein the channel material has a first side face and a second side face opposite the first side face. The closest prior art references US 9548381 (Krishnan et al), US 20110303950 (Lauer et al), and US 10276663 (Chen et al) do not either alone or in combination teach or suggest these limitations in combination with the other limitations as set forth in the claims. Claims 2-9, 11-14, 16, and 23-27 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                         



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/12/22